Exhibit 10.5

 

NEITHER THESE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR (B) IF REASONABLY REQUESTED
BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

 

VYYO INC.

 

WARRANT

 

Warrant No. [   ]

 

Dated: March 22, 2006

 

Vyyo Inc., a Delaware corporation (the “Company”), hereby certifies that, for
value received, Goldman, Sachs & Co., or its registered assigns (the “Holder”),
is entitled to purchase from the Company up to a total of 298,617 shares of
common stock, $0.0001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to $0.10 per share (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time and from the date
hereof and through and including the date that is the earlier of five (5) years
from the date of issuance hereof and the closing of the sale of all or
substantially all of the Company’s assets or a merger or acquisition of the
Company (the “Expiration Date”), and subject to the following terms and
conditions. This Warrant (this “Warrant”) is one of a series of similar warrants
issued pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and among the Company and the Investors identified therein (the
“Securities Purchase Agreement”) and in connection with the issuance of certain
of the Company’s Senior Secured Notes. All such warrants are referred to herein,
collectively, as the “Warrants.”

 

1.                                       Definitions. In addition to the terms
defined elsewhere in this Warrant, capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Securities Purchase
Agreement.

 

2.                                       Registration of Warrant. The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder hereof
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

 

3.                                       Registration of Transfers. The Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the transfer agent or to the Company at its
address specified herein. Upon any such registration or transfer, a new warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new warrant, a “New

 

--------------------------------------------------------------------------------


 

Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4.                                       Exercise and Duration of Warrants.

 

(a)                                  This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date. At 6:30 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value; provided that, if on the Expiration Date,
there is no effective Registration Statement covering the resale of the Warrant
Shares, then this Warrant shall be deemed to have been exercised in full (to the
extent not previously exercised) on a “cashless exercise” basis at 6:30 P.M. New
York City time on the Expiration Date.

 

(b)                                 A Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto
(the “Exercise Notice”), appropriately completed and duly signed along with the
Warrant, and (ii) payment of the Exercise Price for the number of Warrant Shares
as to which this Warrant is being exercised (which may take the form of a
“cashless exercise” if so indicated in the Exercise Notice only if a “cashless
exercise” may occur at such time pursuant to Section 10 below), and the date
such items are delivered to the Company (as determined in accordance with the
notice provisions hereof) is an “Exercise Date.”  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

5.                                       Delivery of Warrant Shares.

 


(A)                                  UPON EXERCISE OF THIS WARRANT, THE COMPANY
SHALL PROMPTLY ISSUE OR CAUSE TO BE ISSUED AND CAUSE TO BE DELIVERED TO OR UPON
THE WRITTEN ORDER OF THE HOLDER A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE
UPON SUCH EXERCISE. THE COMPANY SHALL, UPON REQUEST OF THE HOLDER, USE ITS
COMMERCIALLY REASONABLE EFFORTS TO DELIVER WARRANT SHARES HEREUNDER
ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION OR ANOTHER ESTABLISHED
CLEARING CORPORATION PERFORMING SIMILAR FUNCTIONS.


 


(B)                                 THIS WARRANT IS EXERCISABLE, EITHER IN ITS
ENTIRETY OR, FROM TIME TO TIME, FOR A PORTION OF AT LEAST 10,000 WARRANT SHARES.
UPON SURRENDER OF THIS WARRANT FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE
COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED, AT ITS EXPENSE, A NEW WARRANT
EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.


 


(C)                                  THE COMPANY’S OBLIGATIONS TO ISSUE AND
DELIVER WARRANT SHARES IN ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE
THE SAME, ANY WAIVER OR CONSENT WITH RESPECT TO ANY PROVISION HEREOF, THE
RECOVERY OF ANY JUDGMENT AGAINST ANY PERSON OR ANY ACTION TO ENFORCE THE SAME,
OR ANY SETOFF, COUNTERCLAIM, RECOUPMENT, LIMITATION OR TERMINATION, OR ANY
BREACH OR ALLEGED BREACH BY THE HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO
THE COMPANY OR ANY VIOLATION OR ALLEGED

 

2

--------------------------------------------------------------------------------


 


VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF ANY
OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE COMPANY TO
THE HOLDER IN CONNECTION WITH THE ISSUANCE OF WARRANT SHARES. NOTHING HEREIN
SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT
HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S
FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON STOCK UPON
EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE TERMS HEREOF.


 

6.                                       Charges, Taxes and Expenses. Initial
issuance and delivery of certificates for shares of Common Stock upon exercise
of this Warrant shall be made without charge to the Holder for any issue or
transfer tax, withholding tax, transfer agent fee or other incidental tax or
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the registration of any certificates for Warrant Shares or Warrants
in a name other than that of the Holder. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Warrant Shares upon exercise hereof.

 

7.                                       Replacement of Warrant. If this Warrant
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable bond or indemnity, if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.

 

8.                                       Reservation of Warrant Shares. The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of persons other
than the Holder (after giving effect to the adjustments and restrictions of
Section 9, if any). The Company covenants that all Warrant Shares so issuable
and deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable. The Company will take all such action
as may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

 

9.                                       Certain Adjustments. The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 9.

 


(A)                                  STOCK DIVIDENDS AND SPLITS. IF THE COMPANY,
AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK DIVIDEND ON ITS
COMMON STOCK OR OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF CAPITAL STOCK
THAT IS PAYABLE IN SHARES OF COMMON STOCK

 

3

--------------------------------------------------------------------------------


 


(II) SUBDIVIDES OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER OF
SHARES OR (III) COMBINES OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER
NUMBER OF SHARES, THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE MULTIPLIED
BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF WHICH THE DENOMINATOR
SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH
EVENT. ANY ADJUSTMENT MADE PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION, AND ANY
ADJUSTMENT PURSUANT TO CLAUSE (II) OR (III) OF THIS PARAGRAPH SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
COMBINATION.


 


(B)                                 CALCULATIONS. ALL CALCULATIONS UNDER THIS
SECTION 9 SHALL BE MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE,
AS APPLICABLE. THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN
TIME SHALL NOT INCLUDE SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE
COMPANY, AND THE DISPOSITION OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR
SALE OF COMMON STOCK.


 


(C)                                  NOTICE OF ADJUSTMENTS. UPON THE OCCURRENCE
OF EACH ADJUSTMENT PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL
PROMPTLY COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT
AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT
OF THE ADJUSTED EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR
OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE),
DESCRIBING THE TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN
DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED. UPON WRITTEN REQUEST, THE
COMPANY WILL PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND
TO THE COMPANY’S TRANSFER AGENT.


 


(D)                                 NOTICE OF CORPORATE EVENTS. IF THE COMPANY
(I) DECLARES A DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER
PROPERTY IN RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY
GRANTING OF RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF
THE COMPANY OR ANY SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY
AGREEMENT CONTEMPLATING OR SOLICITS STOCKHOLDER APPROVAL FOR  (X) ANY SALE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF RELATED
TRANSACTIONS, (Y) ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE COMPANY OR
ANOTHER PERSON) PURSUANT TO WHICH HOLDERS OF COMMON STOCK ARE PERMITTED TO
TENDER OR EXCHANGE THEIR SHARES FOR OTHER SECURITIES, CASH OR PROPERTY, OR (Z)
ANY RECLASSIFICATION OF THE COMMON STOCK OR ANY COMPULSORY SHARE EXCHANGE
PURSUANT TO WHICH THE COMMON STOCK IS EFFECTIVELY CONVERTED INTO OR EXCHANGED
FOR OTHER SECURITIES, CASH OR PROPERTY OR (III) AUTHORIZES THE VOLUNTARY
DISSOLUTION, LIQUIDATION OR WINDING UP OF THE AFFAIRS OF THE COMPANY, THEN THE
COMPANY SHALL DELIVER TO THE HOLDER A NOTICE DESCRIBING THE MATERIAL TERMS AND
CONDITIONS OF SUCH TRANSACTION, AT LEAST TEN BUSINESS DAYS PRIOR TO THE
APPLICABLE RECORD OR EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD COMMON
STOCK IN ORDER TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND
THE COMPANY WILL TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE
HOLDER IS GIVEN THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH
TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED,
HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT
AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH
NOTICE.


 

10.                                 Payment of Exercise Price. The Holder shall
pay the Exercise Price in immediately available funds; provided, however, that
if at any time after the Required Effective

 

4

--------------------------------------------------------------------------------


 

Date a Registration Statement covering the resale of the Warrant Shares is not
effective on the Exercise Date, the Holder may satisfy its obligation to pay the
Exercise Price through a “cashless exercise,” in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

 

 

X = Y [(A-B)/A]

where:

 

 

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

 

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

 

 

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Securities Purchase
Agreement.

 

11.                                 Fractional Shares. The Company shall not be
required to issue or cause to be issued fractional Warrant Shares on the
exercise of this Warrant. If any fraction of a Warrant Share would, except for
the provisions of this Section, be issuable upon exercise of this Warrant, the
number of Warrant Shares to be issued will be rounded up to the nearest whole
share.

 

12.                                 Notices. Any and all notices or other
communications or deliveries hereunder (including without limitation any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in the Securities
Purchase Agreement prior to 6:30 p.m. (New York City time) on a Trading Day,
(ii) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
the Securities Purchase Agreement on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices or communications shall be as
set forth in the Securities Purchase Agreement.

 

13.                                 Registration Rights Agreement. The Common
Shares for which this Warrant is exercisable are entitled to the benefits of a
Registration Rights Agreement, dated as of the date hereof, between the Company
and the Holder and subject to the limitations therein.

 

14.                                 Miscellaneous.

 

5

--------------------------------------------------------------------------------


 


(A)                                  SUBJECT TO THE RESTRICTIONS ON TRANSFER SET
FORTH HEREIN, THIS WARRANT MAY BE ASSIGNED BY THE HOLDER IN NOT LESS THAN
100,000 WARRANT SHARES. THIS WARRANT MAY NOT BE ASSIGNED BY THE COMPANY EXCEPT
TO A SUCCESSOR IN THE EVENT OF A FUNDAMENTAL TRANSACTION. THIS WARRANT SHALL BE
BINDING ON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. SUBJECT TO THE PRECEDING SENTENCES, NOTHING IN THIS
WARRANT SHALL BE CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE
HOLDER ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER THIS
WARRANT. THIS WARRANT MAY BE AMENDED ONLY IN WRITING SIGNED BY THE COMPANY AND
THE HOLDER AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)                                 THE COMPANY WILL NOT, BY AMENDMENT OF ITS
GOVERNING DOCUMENTS OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER
VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE
CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER
AGAINST IMPAIRMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY (I) WILL NOT INCREASE THE PAR VALUE OF ANY WARRANT SHARES ABOVE THE
AMOUNT PAYABLE THEREFOR ON SUCH EXERCISE, (II) WILL TAKE ALL SUCH ACTION AS
MAY BE REASONABLY NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY
AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE WARRANT SHARES ON THE EXERCISE OF
THIS WARRANT, AND (III) WILL NOT CLOSE ITS STOCKHOLDER BOOKS OR RECORDS IN ANY
MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS WARRANT.


 


(C)                                GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO
ANY APPLICABLE PRINCIPALS OF CONFLICTS OF LAW. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

6

--------------------------------------------------------------------------------


 


(D)                                 THE HEADINGS HEREIN ARE FOR CONVENIENCE
ONLY, DO NOT CONSTITUTE A PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT
OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


(E)                                  IN CASE ANY ONE OR MORE OF THE PROVISIONS
OF THIS WARRANT SHALL BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY
AND ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN
GOOD FAITH TO AGREE UPON A VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A
COMMERCIALLY REASONABLE SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL
INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS WARRANT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

VYYO INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]

 

To:  VYYO INC.

 

The undersigned is the Holder of Warrant No.        (the “Warrant”) issued by
Vyyo Inc., a Delaware corporation (the “Company”). Capitalized terms used herein
and not otherwise defined have the respective meanings set forth in the Warrant.

 

1.                                       THE WARRANT IS CURRENTLY EXERCISABLE TO
PURCHASE A TOTAL OF                WARRANT SHARES.

 

2.                                       THE UNDERSIGNED HOLDER HEREBY EXERCISES
ITS RIGHT TO PURCHASE                   WARRANT SHARES PURSUANT TO THE WARRANT.

 

3.                                       THE HOLDER INTENDS THAT PAYMENT OF THE
EXERCISE PRICE SHALL BE MADE AS (CHECK ONE):

 

o                                    “Cash Exercise” under Section 10

 

o                                    “Cashless Exercise” under Section 10

 

4.                                       IF THE HOLDER HAS ELECTED A CASH
EXERCISE, THE HOLDER SHALL PAY THE SUM OF $             TO THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

 

5.                                       PURSUANT TO THIS EXERCISE, THE COMPANY
SHALL DELIVER TO THE HOLDER               WARRANT SHARES IN ACCORDANCE WITH THE
TERMS OF THE WARRANT.

 

6.                                       FOLLOWING THIS EXERCISE, THE WARRANT
SHALL BE EXERCISABLE TO PURCHASE A TOTAL OF               WARRANT SHARES.

 

Dated:            ,     

Name of Holder:

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Warrant to purchase                 shares of Common Stock of Vyyo Inc. to which
the within Warrant relates and appoints                      attorney to
transfer said right on the books of Vyyo Inc. with full power of substitution in
the premises.

 

 

Dated:           ,     

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder
as specified on the face of the Warrant)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------